UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-4451


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

CLAYTON FULTZ,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap.      James P. Jones,
District Judge. (2:10-cr-00015-JPJ-1)


Submitted:   March 26, 2013                 Decided:   April 5, 2013


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Larry W. Shelton, Federal Public Defender, Christine Madeleine
Lee, Research and Writing Attorney, Roanoke, Virginia, for
Appellant.   Zachary T. Lee, Assistant United States Attorney,
Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Clayton         Fultz     appeals       his    conviction       and    sentence

following his guilty plea to conspiracy to possess with intent

to    distribute      and       to   distribute      a    controlled       substance,    in

violation of 21 U.S.C. §§ 841(b)(1)(C), 846 (2006), and using

and    carrying       a    firearm     in    relation       to,    and     possessing     in

furtherance of, a drug trafficking offense, in violation of 18

U.S.C. § 924(c) (2006).              Fultz’s attorney filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), asserting that

there are no meritorious issues for appeal but questioning the

reasonableness of Fultz’s sentence.                      The Government has moved to

dismiss the appeal as barred by Fultz’s waiver of the right to

appeal in the plea agreement.                 Fultz filed a pro se supplemental

brief in which he contends that his guilty plea was entered into

under duress, invalidating his appellate waiver.                              Fultz also

asserts his innocence and requests that the court vacate his

conviction      for       possessing     a    firearm      in     relation    to    a   drug

trafficking offense.             We affirm in part and dismiss in part.

            Upon review of the plea agreement and the transcript

of the Fed. R. Crim. P. 11 hearing, we conclude that Fultz

knowingly and voluntarily waived his right to appeal.                               Fultz’s

claim    that     his       guilty     plea       was     involuntary        is    squarely

contradicted      by      the    record.       We    also       conclude    that    Fultz’s

challenge to the reasonableness of his sentence falls within the

                                              2
scope   of   his     waiver    of    appellate       rights.        Fultz’s    appellate

waiver also encompasses his assertion of innocence as to the

firearm conviction.           We therefore grant in part the Government’s

motion to dismiss the appeal.

             In accordance with Anders, we have reviewed the entire

record for non-waivable meritorious issues and have found none.

Accordingly, we affirm as to any non-waivable issues.

             This     court    requires       that    counsel       inform    Fultz,    in

writing,     of    the   right      to    petition    the    Supreme    Court     of   the

United States for further review.                     If Fultz requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave   to   withdraw      from      representation.        Counsel’s        motion    must

state that a copy thereof was served on Fultz.                       We dispense with

oral    argument      because       the    facts     and    legal    contentions       are

adequately        presented    in    the    materials       before    this    court    and

argument would not aid the decisional process.

                                                                    DISMISSED IN PART;
                                                                      AFFIRMED IN PART




                                             3